 SHEET METAL WORKERS, LOCAL 22355Sheet Metal Workers International Association, LocalUnion No. 223,AFL-CIOand Continental Air Fil-tersCompany and Cambridge Filter Corporationand Gelfand Roofing CompanyCases 12-CC-725,Cases 12-CC-726, 12-CC-728, 12-CC-727, and12-CE-14April 3, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn October 12, 1971, Trial Examiner Joseph I.Nachman issued the attached Decision in this pro-ceeding. Thereafter, Respondent, the General Coun-sel, the Charging Parties, and Intervenor, Florida EastCoast Sheet Metal Contractors Association, jointlyfiled exceptions and briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer'sDecisionin light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings,' findings,' and conclusions' except as mod-ified herein.We find,in agreementwith the Trial Examiner, thatRespondent Local 223, by its conduct fully set forthin the Trial Examiner's Decision, violated Section8(b)(4)(i) and (ii)(B) and Section 8(e) of the Act. Inaddition, we find that the following conduct of LocaliThe TrialExaminer erroneously refused to hear the General Counsel'soral argument proffered at the close of the hearing Section 102.42 of theBoard's Rules and Regulations reads in pertinent part,Any partyshall be entitled,upon request,to a reasonable period at theclose of the hearing for oral argument,which shall be included in thestenographics report of the hearing.The right thus granted includes the right to have the argumentheard by theTrialExaminer,and not simply read by him later.In the circumstances of this case,however, we conclude that this error ofthe Trial Examiner was not prejudicial.2The Respondent has excepted to certain credibility findingsmade by theTrial Examiner It is the Board's establishedpolicynot to overrule a TrialExaminer's resolutions with respect to credibility unless the clear preponder-ance of all of the relevant evidence convinces us that the resolutions wereincorrect.StandardDry WallProducts, Inc.91 NLRB544, enfd 188F.2d 362(C.A. 3).We havecarefully examined the record and find no basis forreversing his findings.The Trial Examiner correctly found in his Findingsof Factthat East CoastSupply Company,Intercoastal,Inc., and Southern Metals, Inc., weredistrib-utors of sheet metal products,but inadvertently referred to these companiesas producers in his Conclusionsof Law3 and4.We herebycorrect theinadvertence.We also shall name these companies at the appropriate point in our Order,which will be substituted for that of the Trial Examiner.3In view of our ultimate conclusion here that article II, section 2, andarticle VIII,section 2,of the"Standard Formof UnionAgreement"enteredinto between Respondent and Gelfand RoofingCompany, asadministered,maintained,enforced,and given effect to,are violative of Section 8(e), weneed not, and do not, pass on thevalidityunder Section 8(e) of such contractprovisions on their face.223 also violated Section 8(b)(4)(i) and (ii)(B) of theAct:1. In late September 1970, Respondent'sBusinessManager Strong threatened Abraham Gelfand, apartner in Gelfand Roofing Company, with a workstoppage and picketing if Gelfand attempted to usecertain nonunion label sheetmetal materials on theCentex-Winston jobsite. Strong warned Gelfand thathe intended to prefer charges against Gelfand underthe collective-bargainingagreement,but that hewould not do so if Gelfand paid Variety Children'sHospital the sum of $150, the amount Strong calcu-lated to be the additional wage cost had the materialsin question been fabricated by members of Respon-dent. On the following day Gelfand, in response toStrong's warning, delivered a check in the amount of$150 to Strong, who mailed it to the hospital.2. In early October 1970, on the Parkway Hospitaljobsite,Respondent'sBusinessRepresentative Val-destri told Union Air ConditioningInc.'sManagerEden and employee Hanshaw, a member of Respon-dent, that Respondent'smemberswould not installthe prefabricated filter racks manufactured by Cam-bridge Filter Corporation because the racks had nounion labels, but that Respondent's members wouldinstall the racks if Union Air paid them the differencebetween Respondent's wage rates and the lower ratespaid Cambridge's employees. Valdestri, Eden, andHanshaw then determined the number of hours re-quired to make the racks, and Eden agreed that UnionAir would pay Respondent's members in its employan amount to be determined by multiplying the hoursby the wage difference. Some days later, Valdestriinformed Eden that the appropriate wage differencewas $400. Eden paid his men that amount, and theythen installed the Cambridge racks on the Parkwayjob.InNovember1970,EdenlearnedthatRespondent's members had refusedto install nonun-ion label Cambridge filter racks on the Palmetto Hos-pital job. Eden telephoned Valdestri, who told EdenthatBusinessManager Strong, unaware of the ar-rangement Eden and Valdestri had made in Octoberat the Parkway Hospital jobsite, had told the men notto handle the Cambridge units. Valdestri said hewould examine the units and then tell Eden theamount due. Later Valdestri informed Eden theamount due was $270, whereupon Eden paid the menthat amount and they installed the Cambridge racks.3.United Sheet Metal Company purchased air han-dling units made by Continental Air Filters Companyfor its job at the Lutheran Medical Center, and othersmade by Cambridge Filter Corporation for its job attheMiami Airport.As detailed in the TrialExaminer's Decision, Respondent's members refusedto handle the nonunion label filter rack components196 NLRB No. 12 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDof these units upon their arrival at the jobsites inOctober 1970. The racks were then stored in United'syard.Respondent's Business Manager Strong, accompa-nied by United Shop Foreman Rongo and employeeand Shop StewardBallas,both members of Respon-dent, visited United's President Keen in his office.Strong told Keen that United could use the Continen-tal and Cambridge nonunion label racks only if itwould pay the difference between Respondent's con-tract wage scale and the scaleby which Cambridgeand Continental paid their Employees. After Strong,Rongo, and Ballas had examined the units, Strongtold Keen that United would have to pay $1,750 to allmen employed by United on November 1, 1970. Laterin this conversation Strong said that the money mightbe contributed to a charity. There is no evidence thatthis amount was ever paid.The Demands for Payment Constitute EconomicCoercionWe find that Respondent threatened, coerced, andrestrainedGelfand Roofing Company, Union AirConditioning, Inc., and United Sheet Metal Companyin violation of Section 8(b)(4)(ii)(B) of the Act bydemanding monetary penalties in exchange for per-mitting itsmembers to install the nonunion labelproducts, and also in Gelfand's case for withholdingthe filing of grievances which were themselves intend-ed to further Respondent's boycott of nonunion labelgoods.4 Respondent imposed the penalties in eachcase in the context of its threats of work stoppages,picketing, or the filing of grievances under the re-spective collective-bargaining agreements.The pay-ments clearly were demanded as penalties for usingnonunion label products, and this course of conductconstituted economic coercion applied by Respon-dent in pursuance of secondary objectives, namely,the labor relations of the manufacturers or distrib-utors of such products. Gelfand, Union Air, andUnited had no legal obligation to pay these sums.Gelfand and Union Air did so only under the duressimposed by Respondent in furtherance of its unlawfulobjective.We also conclude that Respondent's conduct withrespect to Union Air and United violated Section8(b)(4)(i)(B) of the Act. Union Air paid Respondent'smembersemployed by it $400 to install Cambridgeunits onthe Parkway Hospital job and $270 to dosimilar work on the Palmetto Hospital job. Those em-ployees were thus induced and encouraged to boycottfuture Cambridge and Continental racks in expecta-c Cincinnati Sheet Metal A RoofingCompany, A/K/A Ajax Company, 174NLRB 104, enfd.as modified433 F.2d 1189(C.A.D.C.).tion of receiving higher wages for working on them.United's employees Rongo and Ballas were similarlyinduced and encouraged by Respondent's demandfor a $1,750 payment as a condition precedent to theirhandling the nonlabeled units. Such conduct is withinthe meaning of "induce or encourage" and is pros-cribed by Section 8(b)(4)(i) of the Act.InternationalBrotherhood of ElectricalWorkers,Local 501 v.N.L.R.B. 341U.S. 694, 701-702.Our decision inAmerican Boiler Manufacturers As-sociation,154 NLRB 285, enfd. in part and remandedin part 366 F.2d 815 (C.A. 8); Supplemental Decisionand Order, 167 NLRB 602, affd. in pertinent part 404F.2d 547 (C.A. 8), is distinguishable from the casepresented here. In that case the union brought anemployer before a joint committee composed of anequal number of representatives of the union and theemployer association upon a charge of having violat-ed the lawful fabrication clause of the collective-bar-gaining agreement by accepting a packaged boiler.The committee assessed a fine of $100, which theemployer agreed to and did pay. We found that thatagreement constituted reasonable compensation forwhat the union contended was a breach of contract,was a peaceful method of resolving a lawful dispute,and did not violate Section 8(b)(4)(ii)(B). 154 NLRB285, 292. On remand, after the decision of the Su-preme Court inNationalWoodwork Manufacturer'sAssociation v. N.L.R.B..386 U.S. 612 (1967), we re-considered the evidence and found that the fine wasfor the purpose of preserving unit work, a primary andnot a secondary object, and, therefore, even if coer-cive,was lawful and not prohibited by Section8(b)(4)(ii)(B). 167 NLRB 602, 604, affd. in pertinentpart 404 F.2d 547 (C.A. 8, 1968).In the instant case, Local 223 imposed the mone-tary penalties on the employers in conjunction withthreats to engage in work stoppages and to file griev-ances for using nonunion label products, a secondaryobject. Such penalties were imposed not for the soleprimary object of preserving unit work but for thesecondary object of boycotting the materials hereinbecause of the absence of union labels. Accordingly,we find that the monetary penalties imposed on Gel-fand,Union Air, and United constituted economiccoercion and violated Section 8(b)(4)(ii)(B) of the Act.THE REMEDYThe General Counsel and the Charging Parties andIntervenor Florida East Coast Sheet Metal Contrac-torsAssociation, jointly,except to the TrialExaminer's failure to order Local 223 to reimburseGelfand and Union Air the moneys unlawfully exact-ed from them by Local 223. We find merit in theseexceptions. SHEET METALWORKERS,LOCAL 22357In our view the purposes of the Act can best beeffectuated by requiring Local 223 to make whole theemployers from whom the monetary penalties wereunlawfully exacted. As in other situations where alabor organization has by conduct violative of the Actforced persons to make monetary payments,' we shallrequire that Respondent Local 223 reimburse Gel-fand Roofing Company the sum of $150 paid by it toVariety Children's Hospital, and Union Air Condi-tioning, Inc., the sum of $670 paid by it to its employ-ees, by the repayment of these moneys, together withinterest at 6 percent per annum.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, SheetMetal Workers International Association, Local Un-ion No. 223, AFL-CIO, Miami, Florida, its officers,agents, and representatives, shall:1.Cease and desist from:(a)Engaging in, or inducing or encouraging anyindividual employed by Union Air Conditioning,Inc.,United Sheet Metal Company, or any other per-son engaged in commerce or in an industry affectingcommerce to engage in, a strike or a refusal in thecourse of his employment to use, manufacture, pro-cess, transport, or otherwise handle or work on anygoods, articles,materials,or commodities, or to per-form any services; or threatening, coercing, or re-,straining Union Air Conditioning, Inc., United SheetMetal Company, Gelfand Roofing Company, or anyother person engaged in commerce or in an industryaffecting commerce, where, in either case, an objectthereof is to force or require any of the aforemen-tioned employers or any other person to cease using,selling, handling, transporting, or otherwise dealing inthe products of, or to cease doing business with, Cam-bridge Filter Corporation, Continental Air FiltersCompany, East Coast Supply Company, Intercoastal,Inc., Southern Metals, Inc., or any other person man-ufacturing and/or distributing sheetmetal products.(b)Maintaining, enforcing, or giving effect to arti-cle II, section 2, or article VIII, section 2, or the collec-tive-bargainingagreemententeredintobyRespondent and Gelfand Roofing Company on orabout May 21, 1970, entitled "Standard Form of Un-ion Agreement," insofar, as these clauses are appliedto prohibit the use of nonunion label- products.(c) Executing, maintaining, enforcing, or giving ef-fect to any other contract or agreement, express orimplied, with any employer whereby such employerceases orrefrains,or agrees to cease or refrain, fromhandling, using, selling, transporting, or otherwisedealing in any of the products of or to cease doingbusiness with Continental Air Filters Company, In-tercoastal, Inc., Southern Metals, Inc., or any otherperson, in violation of Section 8(e) of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Notify Gelfand Roofing Company that it willnot maintain, enforce, or give effect to article II, sec-tion 2, or article VIII, section 2, of the collective-bargaining agreement entered into on or about May21, 1970, entitled "Standard Form of Union Agree-ment," nor will it insist upon the inclusion of anyother clauses or provisions of a similar or like naturein any future collective-bargaining agreement, insofaras these clauses are to be applied to prohibit the useof nonunion label products.(b) Reimburse Gelfand Roofing Company the sumof $150 and Union Air Conditioning, Inc., the sum of$670, being payments unlawfully exacted from themby Respondent in violation of the Act, together withinterest at the rate of 6 percent per annum.(c) Post at its business offices and meeting halls,copies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by the Re-gional Director for Region 12, after being duly signedby Respondent Union's authorized representatives,shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Sign and mail to said Regional Director, onforms to be supplied by him, sufficient copies of theaforesaid notice for posting by Gelfand RoofingCompany, Union Air Conditioning, Inc., UnitedSheet Metal Company, and by the employer-mem-bers of Florida East Coast Sheet Metal ContractorsAssociation, if they are willing, at all places wherenotices to their employees, respectively, are custom-arily posted.(e)Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.5Local 964, UnitedBrotherhoodof Carpentersand Joinersof America (Con-tractors & SuppliersAssociationof Rockland County, New York,Inc.),181NLRB 948,Turner-Brooks, Inc,161NLRB 229.6In the eventthat thisorder isenforced by a Judgmentof a United StatesCourt of Appeals, thewords in the notice reading"Posted byOrder of theNational LaborRelations Board" shall be changed to read"Posted Pursuantto a Judgmentof the UnitedStates Courtof AppealsEnforcing an Orderof the NationalLaborRelations Board." 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TOMEMB1iRSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTengagein, or induce, or encourage anyindividual employed by Union Air Conditioning,Inc.,United Sheet Metal Company, or any other per-son engagedin commerce or in an industry affectingcommerce, to engage in, a strike or a refusal in thecourseof his employment to use, manufacture, pro-cess,transport, or otherwise handle or work on anygoods, articles, materials, or commodities, or to per-form any services; or threaten, coerce, or restrain Un-ionAirConditioning, Inc.,United SheetMetalCompany, Gelfand Roofing Company, or any otherperson engaged in commerce or in an industry affect-ing commerce, where in eithercasean object thereofis to force or require any of the aforementioned em-ployers, or any other person, to cease using, sellinghandling, transporting, or otherwise dealing in theproducts of or to cease doing business with Cam-bridge Filter Corporation, Continental Air FiltersCompany, East Coast Supply Company, Intercoastal,Inc., Southern Metals, Inc., or any other person man-ufacturing and/or distributing sheetmetal products.WE WILL NOTmaintain,enforce, or give effect toarticle II, section 2, or article VIII, section 2, of thecollective-bargaining agreement entered into by uswith Gelfand Roofing Company, on or about May 21,1970, entitled "Standard Form of Union Agreement,"with an object of prohibiting the use of nonunionlabel products.WE WILL NOT execute, maintain, enforce, or give ef-fect to any other contract or agreement, express orimplied, with any employer whereby such employerceases orrefrains, or agrees to cease or refrain, fromhandling,using,selling,transporting, or otherwisedealing in the products of or to cease doing businesswith Continental Air Filters Company, CambridgeFilter Corporation, East Coast Supply Company, In-tercoastal, Inc., Southern Metals, Inc., or any otherperson, in violation of Section 8(e) of the Act.WE WILL reimburse Gelfand Roofing Company thesum of $150, and Union Air Conditioning, Inc., thesum of $670, which we forced them to pay in order touse nonunionlabel products, together with interest atthe rate of 6 percent per annum.SHEET METAL WORKERS INTER-NATIONALASSOCIATION,LOCALUNION No. 223, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Room 706, Federal Office Building,500 Zack Street, Tampa, Florida 33602, Telephone813-228-7711.TRIAL EXAMINER'S DECISIONJOSEPH I.NACHMAN, Trial Examiner: This case tried be-fore me at Miami, Florida, on May 3-7 and June 1-4, 1971,with all parties present and represented by counsel, involvesa consolidated complaint 1 pursuant to Section 10(b) of theNational Labor Relations Act, as amended (herein the Act),which alleges that Sheet Metal Workers International Asso-ciation, Local Union No. 223, AFL-CIO (herein Local 223or Respondent), by inducing and encouraging employees ofvarious employers performing services on various construc-tionprojects hereaftermore fully detailed, and by re-straining and coercing said employees, in order to requiresaid employers to cease doingbusinesswith the manufac-turers of several products used in said construction, violatedSection 8(b)(4)(i) and (ii)(B) of the Act, and by enforcingcertain provisions in a contract between the Union andGelfandin a manner which required Gelfand tocease usingthe products of other employers, or from doingbusinesswith other persons, violated Section 8(e) of the Act. Forreasons hereinafter more fully explicated, I find and con-clude that Local 223 violated both Section 8(e) and Section8(b)(4) (B) of the Act, and recommend an appropriate reme-dial order.At the trial all participants were afforded full opportunityto introduce relevant testimony, to examineand cross-ex-amine witnesses,and to submit briefs. Briefs submitted byRespondent and each of the Intervenors have been dulyconsidered. The General Counsel, although urged to file abrief, refused to do so and instead read into the record thecontentsof a memorandum he had previously writtenout,2 and which I have duly considered.Upon the pleadings, stipulations of counsel, the evidenceincluding my observation of the demeanor of the witnesses,and the entire record 3 in the case, I make the following:i Issued March 15,1971, based on charges filedby ContinentalAir FiltersCompany (herein Continental),CambridgeFilter Corporation (herein Cam-bridge),and Gelfand RoofingCompapy (herein Gelfand). In Case 12-CC-725, thecharge was filed November 16; in Case12-CC-726on November19, in Case 12-CC-727 onNovember 20; inCase 12-CC-728on November23, andin Case12-CE-14on November 20, all in 1970.At thehearing, Air Conditioning,Refrigeration,Heating & Piping Associ-ation, Inc, and FloridaEast Coast Sheet Metal Contractors Association,Inc, were permitted to intervene2 The difficultywith such a document is that, being prepared in advance,itdeals with facts as counselhopedto develop them,rather than as they didin fact develop.3During the pendency of this proceeding,I issued an order, datedJuly 16,1971, directing the parties to file a response with respect to certain matters.Those responses,marked Trial Examiner's Exhs. 1, 2, 3, and 4,respectively,are now made a part of the record herein SHEET METAL WORKERS,LOCAL 22359FINDINGS OF FACT 4BackgroundThe unfair labor practices involved in the proceedingconcern fivedifferentand unrelated construction projectsidentified in the record as Centex-Winston Condominium,Parkway General Hospital, Palmetto General Hospital, Lu-theranMedical Center, and the Miami Airport jobs, thedetails of which will hereafter be started. Preliminarily itmay be noted that the Union and Florida East Coast SheetMetal Contractors Association entered into a contract, ef-fective from July 1, 1969, to June 30, 1972, and thereafterfrom year to year unless terminated as provided in saidcontract, governing the wages, hours, and terms and condi-tions of employment of members of the Union employed bythe employer members of the Association. In addition someemployerswhoare not membersof the Association havesigned theaforementioned contract and have agreed to bebound by itsterms.The first 13 Articles of the contract area standardform of agreementutilized by the Internationalin all contracts, and the remainin& 20 Articles relate to localconditions which Local 223 negotiates with the Association.Among the employers who are not members of the Associa-tion, but who have signed the union contract, is Gelfand,who signed such contract on May 21, 1970. The standardform contractcontains,inter alia,the following provisions:ARTICLE ISECTION 1. This agreement covers the rates of pay,rules and working conditions of all employees of theemployer engaged in but not limited to the (a) manu-facture, fabrication, assembling, handling, erection, in-stallation,dismantling,conditioning,adjustment,alteration, repairing and servicing of all ferrous or non-ferrous metal work of U.S. 10 guage or its equivalentor lighter gauge and all other materials used in lieuthereof and of all air-veyor systems and air handlingsystems regardless of material used including the set-ting of all equipment and all reinforcements in connec-tion therewith; (b) all lagging over insulation and allduct lining; (c) testing and balancing of all air-handlingequipment and duct work; (d) the preparation of allshop and field sketches used in fabrication and erec-tion, including those taken from original architecturaland engineering drawing or sketches, and (e) all otherwork included in thejurisdictional claims of Sheet Met-alWorkers'InternationalAssociation.ARTICLE II****SECTION 2.Subject to other applicable provisionsof this Agreement,the Employer agrees that when sub-4 There is no issue of commerce or labor organization.The allegations ofthe complaint admitted by the answer establish these jurisdictional elements.I find those facts to be as pleaded.contracting forrefabrication ofmaterials coveredherein, such prefabrication shall be subcontracted tofabricators who pay their employees engaged in suchfabrication not less than the prevailing wage for com-parable sheet metal fabrication, as established underprovisions of this Agreement.*ARTICLE VIII*****SECTION 2. On all work specified in Article I of thisAgreement, fabricated and/or assembled by journey-men sheet metal workers and/or apprentices within thejurisdiction of this Union, or elsewhere, for erectionand/or installation within the jurisdiction of any otherLocal Union affiliated with Sheet Metal Workers' In-ternational Association, whose established wage scaleishigher than the wage scale specified in this Agree-ment, the higher wage scale of the job site Union shallbe paid to the journeymen employed on such work inthe home shop or sent to the job site.SECTION 3. The provisions of Section 2 of ArticleII and Section 1 of Article III shall not be applicableto the manufacture for sale to the trade or purchase ofthe following items:1.Ventilators2.Louvers3.Automatic fire dampers4.Radiator and air conditioning unit enclosures5. Fabricated pipe and fittings for residential instal-lations only6.Mixing (attenuation) boxes7. Plastic skylights8.Air diffusers, grilles, registers9. Sound attenuatorsThe General Counsel concedes that the foregoing contractprovisions are valid on their face, but contends that as im-plemented by Respondent Article II, Section 2, and ArticleVIII, Section 2, violate Section 8(e) of the Act .5Gefland has been engaged for some years as a roofingcontractor in the Miami area and generally employed mem-bers of a Roofers local with whom it hada contract. Priorto May 21, 1970, Gelfand had no contract with Respondentand employed members of the latter only on very rare occa-sions, and when they were employed it was always on a5 The 8(e) allegations of the complaint herein relate only to the contractbetween Gelfand and the Union The complaint contains no allegation, noris there any contention by the General Counsel, that the master contractexecuted by the Association on behalf of its employermembers isin any wayinvalid. Counsel for the Association,which was permitted to intervene onlywith respect to the 8(b)(4)(B) allegations,and who is also counsel for Cam-bridge and Continental,argues that, notwithstanding the absence of a chargeand allegations in the complaint,the evidence shows the contract provisionsabove referred to were implemented by Respondent against Union Air Con-ditioning, Inc (herein Union Air), and United Sheet MetalCompany (here-in United),who are members of Association,in precisely the same manneras they were against Gelfand, that the issue was therefore fully litigated, andthat an adjudication should be made here that the clauses referred to areequally invalid with respect to Union Air and United. For reasons stated inthe section hereof entitled"The Remedy," I deem it unnecessary to make theadjudication counsel requests,assuming I have the authority to do so. 60DECISIONSOF NATIONALLABOR RELATIONS BOARDobsite and never in the fabrication of sheet metal items.indeed, the record is clear that prior to May 1970 Gelfandhad no facilities to fabricate such items, and all such sup-plies, such as stucco stops, gravel stops, gutters, and down-spouts, it purchased from local distributors, including EastCoast Supply Company,Intercoastal, Inc., and SouthernMetals, Inc. (herein East Coast, Coastal, and Southern, re-spectively). The recordis clearthat the distributors men-tioned are not under contract with Respondent.The Specific Jobs InvolvedThe Centex-Winston Condominium JobCentex-Winston is engaged in real estate development,and the construction of dwelling units. Its project at MiamiBeach,Florida, involves the construction of seven high-risecondominium apartment houses.Centex-Winston is its owngeneral contractor,but has subcontracted portions of thework to various contractors including Gelfand,which hasthe contract for roofing;Dublin Company which is theprime mechanical contractor;and Metal Fabricators, Inc.,for the installation of heating and ventilating ducts.Gelfand began work on the Centex-Winston job in Sep-tember 1970 and preparatory thereto delivered to the jobsitecertain materials, including stucco stops and gravel stops tobe used by his employees who were members of a RoofersUnion,to performliis contract with Centex-Winston. Some-time thereafter Lenny Gelfand, a partner in Gelfand Roof-in.g,was approached on the jobsite by Martin Gershowitz,whose status will be hereafter discussed and who was on thejob as a part of a crew employed by Metal Fabricators.Gershowitz asked Lenny Gelfand where he got the stuccoand gravel stops,adding that Gelfand could not use themon the job becausetheydid not have a union label on them.Gershowitz then cautioned Gelfand that if he persisted inusing the stucco and gravel stops he (Gershowitz) wouldwalk' off the job and that other members of Respondentworking for other contractors would do likewise. LennyGelfand inquired by what authority Gershowitz spoke and,according to Gelfand,Gershowitz replied that he was theunion steward on the job. Gershowitz denied not only thathe made the latter statement to Gelfand,but denied that hewas ever vested with authority as a union steward, or thathe ever acted as such,claiming that he acted only as anindividual member of the Union.Apparentlyas a result of his conversation with Gershow-itz,Lenny Gelfand telephoned Union Agent Strong andasked the latter who Gershowitz was. According to Gelfand,Strong replied that Gershowitz was Respondent's stewardon the Centex-Winston job.Strong denies not only that hemade the latter statement,but denies that the Union ap-pointed stewards for any construction obsites.The issuethus raised is hereafter disposedof.Gelfandthen askedStrong about using the stucco and gravel stop and, aftertelling Strong that he had purchased them from local supplyhouses, the latter stated that Gelfand could not use thematerial,nor could he use members of the Roofers Unionto put them on, and that if Gelfand insisted on doing sothere would be a picket on the job and a work stoppagewould result.Thereafter,in October 1970, when Lenny Gelfand deliv-ered additional stucco stops and other sheet metal materialsfor use on the Centex-Winston job, he was again met byGershowitz who stated,in the presence of Centex-WinstonAssistant Supervisor Kluger,that the material could not beused on thejob because it did not have union labels andwarned Kluger that Respondent'smembers employed byMetal Fabricators would walk off the job if there was anyattempt to use metal not bearing the union's label or ifemployees who were not members of Respondent were as-signedyto install thesame.Aproximately a month later,when Dublin sought to deliver some air-conditioning standsto the job, Gershowitz told Dublin Foreman Eigner andCentex-Winston Assistant Superintendent Kluger that theair-conditioning stands were nonunion because they did notbear union labels and should not be accepted. When Eignerand Kluger saw fit to ignore Gershowitz' warnin , directingthat the stands be unloaded, Gershowitz andg the othermembers of Respondent employed on the job by MetalFabricators engaged in a work stoppage which lasted about2 hours. According to Gershowitz, the men returned to workwhen the stands were unloaded, because they were notbeing worked on .6Abraham Gelfand, likewise a partner in Gelfand Roof-ing,also had several conversations with Union AgentStrong relating to this issue. One of these occurred in lateSeptember at Gelfand's premises.On this occasion Strongtold Gelfand that the latter was not to use the metal materialhe had purchased for the Centex-Winston job because itwas not union made, and that if Gelfand did' so he (Strong)would tell the roofers not to install it and if he found anyjob on which Gelfand attempted to use such material hewould put a picket on it. Strong also told Gelfand that hewas going to bring charges against the latter pursuant to thegrievance procedure of the contract, but that he would re-frain from doing so if Gelfand would donate to the VarietyChildren'sHospital, the sum of $150 being the amountStrong calculated to be the difference in wage cost had themetal in question been fabricated by members of Respon-dent. Gelfand, regarding the hospital as a worthy charityand feeling that it would be worth the amount asked to getStrong not to pursue the matter further, took a check for$150 to Strong's office the following day. While a lettertransmitting the check to the hospital was being prepared,Strong and Gelfand went out for coffee. At this time Strongtold Gelfand that the $150 covered only the situation theyhad discussed the preceding day, but that he had othersituationswith respect to which he would file charges.Thereafter, by letter dated October 28, 1970, Union AgentStrong filed a grievance against Gelfand pursuant to thecontract, claiming that the purchase of certain sheet mate-rials for use on the Centex-Winston job and a Holiday Innjob violated Article II, Section 2, of the contract.Abraham Gelfand had another conversation with Strongabout mid-November. On that occasion Strong telephonedGelfand and asked that the latter give work to a member ofthe Union. Gelfand stated that he had no work immediate-ly, but would be able to use the man the following week.Strong insisted, however, that the man be put to work thatday. Gelfand replied that the only work he-had for the manthat day would involve working on stucco or gravel stopsthat he had purchased from the local supply houses. Strongreplied that he did not want the man working on suchmaterials, but insisted that Gelfand pay the man for theentire day. Gelfand refused, saying the man had performedno work, and accused Strong of shaking him down." Onthis occasion Strong also told Gelfand that all employersunder contract with the Union made the stucco and gravelstops in their own shops. When Gelfand took issue with thatstatementand pointed out that he (Gelfand) had to pur-6Gershowitz admits the discussion with Kluger and Eigner, as well as thefact that the men ceased work, but claimed that such stoppage was theindividual act of the men because of their dissatisfaction over the fact thatnonunion materials were beingbrought to the job. SHEET METAL WORKERS,LOCAL 22361chase such items because he had no shop in which theycould be made, Strong stated that if Gelfand continued topurchase such materials from local supply houses he(Strong) would file more and more grievances; that thiswould cost Gelfand "a lot of money.' and reminded Gel-fand that he (Strong) had helped to put quite a few employ-ers out of business including Gelfand's brother-in-law; andthat he was going to try to do the same to Gelfand.7The Parkway Hospital and Palmetto Hospital JobsThe Parkway job involves the remodeling and enlarge-ment of the Parkway General Hospital, while the Palmettojob involves the construction of a new hospital. With respectto each job, the work to be performed is detailed in plansand specifications prepared by Smith, Korach & Associates,Architects-Engineers.The general contractor on each jobisEdward J. Gerrits Construction Company. With respectto each job, Gerrits subcontracted to union Air the workof furnishing all labor and material necessary to effect acomplete and functioning air-conditioning system, all in astrict accordance with the aforesaid plans and specifica-tions. As to both jobs the plans and specifications provide,inter alia,that in connection with the air conditioning therewould be installed at indicated locations a designated modelnumber of a Cambridge prefabricated filter unit, or a unitof equal performance, provided the substitution had theprior approval of the architects and consulting engineers incharge of the-project.Union Air is an air-conditioning and sheet metal contrac-tor in the Miami area. It is a member of Florida East CoastSheet Metal Contractors Association; and as such is a partyto and bound by the contract which the Association execu-ted with Respondent. In accordance with said contract,Union Air employs members of Respondent in its sheetmetal shop, as well as on construction pro ects. To performits contracts with respect to the Parkway Hospital and Pal-metto Hospital jobs, Union Air ordered from Cambridgethe filter units designated by the plans and specifications. 8When the Cambridge units arrived at the Parkway Hospi-i The findings in this section are based on the credited testimonyof Lennyand Abraham Gelfand. In some respect their testimony is in conflict withthat of Gershowitz and Strong, but I do not credit the latter Particularly inthe case of Strong,because of his demeanorwhile testifying,including the factthat I found him to have been deliberately evasive,I haveconcluded that Icannot credit him except in those instances where(a) the particular fact isnot in dispute; (b) his testimony is in the nature of and admission againstinterest;or (c) he is corroborated by other evidence which I findcredible.8 The units referred to consist of a filter made of some media, usually fiberglass, bound into a frame.The framed filter fits into a so-called rack, someof which are simple,but often may be rather complicated in design.The rackin turn fits into or becomes a part of the duct system and is designedto filterthe air that is to enter the area to be air-conditioned.With the ordinary airfilter efficiency is rather low-from 2 to 10 percent-but this is regarded asadequate for the usual installation. However for clean rooms in hospitals orresearch areas, or in areas where it is sought to keepout heavysmoke orodors, there has in recent years been developed so-called highefficiencyfiltration systems which range in efficiency from 30 percent to absolute.Cambridge,as well as Continental,which is also involved in this proceeding,make units consisting of the filters and what isvariously referredto in therecord as a frame,a housing, a carrier,but most frequently as a rack, whichare built as a unit and pretested for efficiency,and if purchased and used asa unit are guaranteed by the manufacturer to performproperlyat the spec-ified rate of efficiency. As hereaftermore fully discussed, it is because of thenature of the structures involved,and the fact that Cambridge and Continen-tal units are pretested and warranted to operate at a stated rate of efficiency,that caused the architects and engineers to specify that those units be usedon thejobs involved,rather than have the racksfabricatedin the sheet metalshops operatedby the air-conditioning subcontractor,as had frequently beendone in the past.taljob sometime early in October 1970, Union Air ManagerEden learned that the members of Respondent employedbyUnion Airwere refusing to handle or install the Cambridgeunits. For the purpose of reachingsome agreementpursuantto which his employee members of Respondent would in-stall the Cambridgeunits,Eden telephoned Valdestri, anadmitted agent of Respondent, and arranged to meet thelatter at the jobsite a day or two later. At this meetinattended by Valdestri, Eden, and Hanshaw, a member ofRespondent employed by Union Air, Valdestri told Edenthat members of Respondent would not handle any unitsthat did not have union labels on them, and if such was thecase Union Air would have to fabricate the rack portion ofthe unit in its own sheet metal shop. Valdestri also statedthat,while Union Air could purchase prefabricated filterracks, it had to purchase a rack which had a union label onit or Respondent'smemberswould not install it. The partiesthen examined the Cambridge units on the job and,ascer-taining that they did not bear the required label, Valdestrirepeated that the members of Respondent would not installthem because such labels were lacking. Eden explained toValdestri that Cambridge units had been ordered for the jobbecause they were specified in the plans and specifications,had to be used to comply with his contract, and asked ifthere was anything that could be done that wouldresult inRespondent's members installing them. At this point Val-destri stated that, if Union Air would agree to pay thedifference in the wage rate paid to Respondent'smembersand the wage rate paid to the employees who fabricated theCambridgeunits,Respondent'smemberswould installthem, and that while he did not then know the wage ratepaid Cambridge employees he could ascertain that figure.Valdestri, Eden, and Hanshaw, after furtherexamination ofthe units, agreed on the number of hours it would take tofabricate the Cambridge units delivered to the Parkway job,so that when Valdestri ascertained the difference in wagerates it would be a mere matter of multiplication, and Edenagreed to pay whatever figure that formula might require.Eden then told Valdestri that Cambridgeunitshad alsobeen ordered for the Palmetto Hospital job, so that the sameproblem would arise there, and asked ifit might be resolvedin the same way so that there would be no delay in theinstallation of the units on that job. Valdestri agreed that thesame formulamight be applied, and that Respondent'smembers would then install the units at the Palmetto job.A few days later Valdestri telephoned Eden that he hadascertained the wage rate at Cambridge, and that based onthe estimate of hours previously agreed upon Union Airowed about $400. Eden paid the amount so agreed upon tothe men, and they then installed the Cambridge units on theParkway job.When the Cambridge units arrived at the Palmetto jobsometimein November 1970 Eden was out of town. Uponhis return, he was informed by his foreman on that job that,when the units arrived and were found not to have unionlabels, Respondent'smembersemployed by Union Air re-fused, for that reason, to handle them; that he telephonedStrong and the latter stated that the men were not to handlethe units;9 and that the units had been sent to storage. Edenthereupon telephoned Valdestri and told him thathis mem-bers employed at the Palmetto job had refused to handle theCambridge units, and that it was the same problem that hadarisen at the Parkway job and which they had agreed tosettle as they had at Parkway. Valdestri told Eden that hewas awareof the situation; that he also had been out of9 This testimonywas receivedonly for thepurpose of establishing thatEden was so informedand toexplain his futureconduct by reason of thatinformation,and not for the truth of thestatement. 62DECISIONSOF NATIONALLABOR RELATIONS BOARDtown when the Cambridge units were delivered to the Pal-metto job; and that some of the men had called the unionhall and Strong, not knowing of the arrangement he andEden had made for settlement of the problem, instructed themen not to accept or handle the Cambridge units. Valdestrialso told Eden that the problem at Palmetto could be han-dled in the same manner it had been handled at Parkway,and that he would examine the units that had been refusedand call him later with respect to the amount due. Severaldays later Valdestri called Eden and stated that he hadexamined the units for the Palmetto job and that under theformula they had agreed upon the amount due was $270.Eden paid this amount to the men, redelivered the Cam-bridge units to the Palmetto 'ob, and they were then in-stalled by Respondent'smembers.10The Lutheran Medical Center JobThis job involves the construction of a medical center tobe built in accordance with plans and specifications preparedby Steward-Skinner Associates,Architects.The mechan-icalcontractor on theJ]ob,Sam L. Hamilton, Inc.,subcontracted to United the furnishingand installation ofcertain sheet metal equipment,includmg,interalia,certainair handling equipment,all in accordance with the plansand specifications prepared by Stewart-Skinner Associates.The plansand specifications called for United to furnishand install at indicated locations a designated model num-ber of a prefabricated filter unit manufactured by Cam-bridge,or unit of other designated manufacturers,includingContinental, of equal performance,provided that such sub-stitution had the prior approval of the architects and con-sulting engineers in charge or the project.Before startingwork on the project United ascertained that units of equalperformance could be obtained from Continental at lesscost than from Cambridge and asked the appropriate par-ties for permission to make the substitution.In due coursethe substitution was approved,and United purchased therequired Continental filter units and arranged for their de-livery to the job site."United is an air-conditioning and sheet metal contractorin the Miami area.It is a member of Florida East CoastSheet Metal Contractors Association and is a party to andbound by the contract which said Association executed withRespondent.In accordance with said contract United em-ploys members of Respondent both in its sheet metal shopand on its construction projects.Sometime in October1970,Unitedtruckdriver Brownundertook to deliver a shipment of Continental filter units10 Based on the credited testimony of Eden Valdestri admits that he andEden met at the Parkwayjob and discussed the Cambridge units. He deniedthat he told Eden that the men would not handle material that did not havea union label and claims that he told the men that the presence or absenceof a union label made no difference,that in either event the men shouldinstall the units and if need be the Union would file a grievance under thecontract, but that the men, insisting that they would not handle non-labeledproducts,told him to"go to hell."Valdestri also denied that he told Edenthat he was free to purchase filter racks from any source so long as they hada union label,and claimed that he told Eden that the problem centered noton the presence or absence of a union label, but on the enforcement of thewage differential provisions of the contract.Valdestri further denied that thePalmetto job was mentioned by either party during their discussion on theParkway job and claimed that he settled that issue with Union Air outsideSuperintendent Harley McDougal.He did not deny that he told Eden, as thelatter testified,that in his absence Strong had told the men at the Palmettojob not to handle the Cambridge units.To the extent that Valdestn's testimo-ny confkcts with that of Eden, I credit the latter.11Continental filter units,like those of Cambridge(see fn.8, supra),arepretested and warranted to perform at a stated rate of efficiency.to the Lutheran Medical Center job, but the delivery wasrefused by United Foreman Frederick, who is a member ofRespondent. Frederick testified that he refused the deliverybecause the units did not have a union label on them, andfor that reason the men, who are also members of Respon-dent, would neither unload nor install them. When asked ifitwas union policy for the men to refuse to handle materialswhich do not have a union label, Frederick replied, "Yes,it's up to the man himself on the job." According to Freder-ick, he discussed the units involved with two of the men onthe job, but the record does not indicate the nature of thatdiscussion. Several weeks later United sent its driver, Ro-derick, to redeliver the Continental units to the LutheranMedical Center job. About the same time Roderick arrivedat the job, United President Keen also arrived, and bothKeen and Roderick were approached by Foreman Freder-ick.Keen told Frederick that units on the truck were thesame ones that had been sent to the j'ob previously andwhich Frederick had previously refused, but explained thathe (Keen) had spoken to the factory and had been advisedthat the "problem had been straightened out." Frederickthen inspected some of the units on the truck and told Keenthat he (Frederick) would have to check with the Unionbefore he could accept the delivery. Keen followed Freder-ick to a construction trailer where the latter made a tele-phone call to the union office, speaking to one RichardTucker, an admitted agent of Respondent. Keen heardFrederick say, "Tucker, we have some Continental filters onthejobsite. Is it all right to unload them." After listening fora short period, Frederick hung up the phone and told Keenhe could not unload the filter units. Frederick testified thatTucker told him that Continental had not been straightenedout yet, that there was nothing wrong with the filters, andthat he should accept those, but the problem was "just thefilter racks themselves." Frederick then returned to theUnited truck and told the driver that he could not acceptthe delivery and to return the material to United's yard,which was done.12The Airport JobsThe Miami Port Authority awarded a contract for cer-tain remodeling work to be done at concourses 1, 2, and 3,Miami International Airport, in accordance with plans andspecifications prepared by Steward-Skinner Associates, Ar-chitects. The general contractor on the job is not disclosedby the record, but the mechanical contractor is Poole andKent Company. The latter subcontracted to United thework of supplying and installing sheet metal ducts and allfilters required for air handling units, all as provided in theplans and specifications. The value of these contracts is$165,500. The contract let by the Airport is on a so-calledbase bid basis, which requires that the bid be in strict ac-cordance with the documents upon the basis of which suchbids are solicited. The specifications above referred to re-ire that in connection with the air handling units thereshall be installed at indicated locations a designated modelnumber of a Cambridge prefabricated filter unit. UnitedPresident Keen testified that having learned from manyyears' experience that it would be a "waste of time" to tryto get approval to substitute another brand of filter unit hemade no such effort and purchased the designated Cam-bridge filter units to be delivered to the Airport jobs.Late in October 1970, United driver Sampson was sent to12The foregoing findings are based on the uncontradicted and creditedtestimony of Keen andFrederick. Union Agent Tucker whotestified as awitness for Respondent with respect to other matters,after Frederick testi-fied,did not denythe remarksattributed to him by Frederick SHEET METAL WORKERS, LOCAL 22363the Airport job to deliver a number of Cambridge filter unitsto be installed there by United.At the'time United had threesheet metal employees on thejob, all members of Respon-dent.These were hill Lock,Tony Falita,and Joe Thomp-son, the latter being the foreman of the crew.Arriving at theAirport,Sampson located Thompson,presented him withsome order sheets,and stated that he had material to deliverfor the job.Thomson replied, "All right,we will go downand see what you ve got.Thompson and Sampson, alongwith Lock and Falita,then went to truck,and Lock climbedin inspecting the material.After a few minutes Lock stated"he couldn't handle this stuff,"and Thompson asked why.Lock replied, "There is no union stickers on these."Thomp-son, Lock,and Falitaleft Sampsonwith Lock stating thatthey were going to call the union hall.After some period,the three returned to the truck and told Sampson that thewould unload the boxes(in which the filters werepacked,but could not touch the crates(containing the rack portionof the Cambridge units),and that those would have to bereturned to the United yard,which Sampson did.Other Evidence of Inducement and Coercion as to theLutheran Medical and Airport JobsAs heretofore indicated the Continental and Cambridgefilter racks, which United attempted but was unable to de-liver to the Lutheran Medical and Airport jobs, were re-turned to the United yard, where they remained for anextendedtime.During this periodcertain eventsoccurredwhich will now be detailed.Observing that the aforementioned units were in the yardfor a period, MartinBallas,an officer of Respondent andits chief steward at the United Sheet Metal shop, telephonedUnion Agent Strong and told the latter that there were someContinental and Cambridge filter units in the United yardthat did not have union labels on them, and asked Strongwhether they were union made or not. Accordingto Ballas,Strong stated that he would have to look into the matter andwould let him know, but that Strong never did so.13 About13 Strong did not testifyto anytelephone conversation with Ballas. Strong,under cross-examinationby the GeneralCounsel,saidthathe first learnedof the situation when hevisited the Unitedpremises concerning anothermatter, sometime in November1970, andat that timeobservedthe unitssitting inthe yard, but did notexamine them to seeif they had labels or not,and made no mention ofany conversation withBallas.However, on cross-examinationby the Charging Party,Strong testifiedthat,before going intoKeen'soffice to talk about the other matters that prompted his visit toUnited, he stoppedin theshopto greet themen and that his steward,presumablyBallas, told him there were"some filter racks out in the area";that he responded, "Let's take a look at them"; and that nothing else was saidbetween them.Although Strong claimed throughoutthat the presence orabsence of a union label was immaterial, and whether the material was madein unionshopor not was of no consequence,he admittedthat his reason forwanting to look at the material was that he"wanted tosee who made them,"and when asked whatrelevancy the identity of the producer of theunits hadin histhinking he replied that he wanted to find out "if there would be aproblem." Additionally,Strongadmitted that when he examined the unitsand foundthat they had notbeen made by sheet metalworkers,this is whatconvinced him that he had agrievance againstUnited for the difference inwages. How he ascertainedthatthe unitshad not been made by sheet metalworkers, Strong didnot explain.Quite obviously, if ashe claimed he had toexamine the units to determineif theywere madeby sheetmetal workers,the answermust lay inthe factthatthe unitsdid or did not bear a union label.Indeed,at one point,because I regardedStrong's testimony so evasive, Icommentedto Respondent's counsel, "I have topass on certain issues here,and I want to understand the testimony,"and told counsel,"I hope youunderstand what I mean." This is butone of a numberof examples in therecord whichcaused me to conclude that Strong was an evasive and unrelia-mid or late November 1970, Strong discussed with Keen theCambridge and Continental units then in the United yard.As United President Keen credibly testified, Strong thentold Keen that his members employed by United would nothandle the Continental and Cambridge units if they did notbear a union label. Nothing further appears to have oc-curred until apparently late January or early February 1971.At that time strong, accompanied by United Shop ForemanRonzo and stewardBallas,went to Keen's office and toldthe latter that United could use the Continental and Cam-bridge units only if it would pay the difference between theUnion's contract wage scale and the wage scale under whichthe filter units were produced. The group then went to theyard where Strong, the shop foreman, and the steward coun-ted the number of filter units and made an estimate of thenumber of hours that would be required to fabricate thefilter frames here involved.While they were doing this,Keen returned to his office. In a short while Strong, the shopforeman, and the steward came back to Keen's office, andStrong told Keen that he had estimated the number of hoursthat would be required to fabricate the units in the yard, andthat while he did not know the exact wage rate paid atContinental and Cambridge he could make a fairly accurateestimate 14 and on that basis concluded that the amountthus owed by United was $1,750,15 to be dividedamong allthe men working for United as of November 1. Later in thisconversation Strong mentioned that perhaps the moneycould be contributed to a charity.1, Keen at this point un-dertook to explain to Strong that prefabricated units wererequired 07 the Airport jobs, being on a "base bid" basis, itwas uselessto even ask for permission to substitute; andthat he had to supply the specific item called for, by tradename and model number. Strong's response was that hewasn't going to "let some damnedengineerspecify his menout of work."A day or two following themeeting inKeen's office whenStrong stated that the difference in wages amounted toabout $1,750, Strong, pursuant to the contract, filed a griev-ance against United on February 1,1971, charging the latterwith violating Article 2, Section 2, and Article VIII, Section2, of the contract. According to the grievance, the contractviolation arose from the fact that United "purchased andhad delivered to it certain filter racks manufactured byContinental ... and Cambridge ... and claimed that severalunion members lost work because of the violations, anddemanded they be made whole for the pay they lost anddamages for what the trust funds lost because said workersdid not work. The record does not indicate what, if any,disposition was made of this grievance. Nor does the recordindicate whether the Continental and Cambridgefilter unitswere ever installed at the Lutheran Medical and Airportjobs, or what adjustment, if any, was made of the disputeregarding them.ble witness, and that I should credit his testimony only in those instancesstated in fn.7, supra.14 Strong testified that as Continental and Cambridge were both produc-tion shops,their wage rates would have to be considerably less than construc-tion rates specified in Respondent's contract.15 Ballas testified that the amount mentioned by Strong was "roughly"$1,800. I deem it unnecessary to resolve the conflict.i6About 2or 3 weeks later, Strong telephoned Keen and asked what thelatter thought of the hot lunch program for the elderlyand suggested that,if he wanted to know more about it, he should call a Mrs Hunt who was incharge of the program.17My findings in this section are based on the credited testimony of Keen,corroborated in part by the testimony of Ballas, a witness called by Respon-dent. Strong's testimony regarding these events conflicts in many respectswith that of Keen, but as indicated I do not credit Strong. 64DECISIONSOF NATIONALLABOR RELATIONS BOARDProvisions of the Union's ConstitutionthisAgreement, the Employer agrees that when sub-contracting for prefabrication of materials coveredherein, such prefabrication shall be subcontracted tofabricators who pay their employees engaged in suchfabrication not less than the prevailing wage for com-parable sheetmetalfabrication, as established underprovisions of this Agreement.In view of this defense the Charging Party, Intervenor,and Respondent, but not the General Counsel, introducedconsiderable evidence relating to whether it was the customand practice in the industry for the contractor to purchasefilter units of the type here involved or to have them fab-ricated in the sheet metal shops of the contractors. On be-half of Respondent the evidence shows that, in virturally allshops under contract with Respondent, members of theUnion have for many years fabricated for installation on thejobsite filter racks of virtually every type and size. Indeed,United President Keen testified that his Company has anequipped shop and if supplied with adequate information itcan produce anything to be made of sheet metal.In someinstances, according to the testimony, in the shop or at thejobsite, Joints or access doors of filter racks were sealed orgasketed with neoprene or some similar material to make anair tight joint and prevent air leakage, and from this Re-spondent argues that filter racks produced by its membersin shops operated by the contractors were in all respects asefficient and reliable as the units produced by Cambridgeand Continental. Members of Respondent who testified foriton the subject of custom and practice readily admitted,however, that the filter racks they produced were neithertested nor rated for efficiency, and that their employers didnot have the equipment necessary for such tests, nor didthey have the knowledge or experience to conduct suchtests.The Charging Party and the Intervenors contend that thevarious sheet metal shops are unable to give reliable assur-ance that they have the ability and technical knowledge toproduce filter units that will perform at the efficiency calledfor by the several plans and specifications here involved.James M. Mitchell, Jr., a registered professional mechanicalengineer,who specializes in designing and specifying forair-conditioning systems, and whose education, training,and experienceiswelldemonstrated by the record, testifiedthat in critical areas such as hospital operating rooms, inten-sive care units, or places where radioactivity, heavy smoke,or gases were a problem, in short where the cleanliness ofthe air is a critical factor, no engineer who is concerned withhis professional reputation and protecting the interest of theowner of the structure being erected would consider accept-ing a locally fabricated filter rack, but would insist upon aunit that had been retested and determined to have anefficiency rating adequate to accomplish the result forwhich the building had been designed and was being con-structed.Mitchell freely conceded that a locally fabricatedfilter rack might in fact perform as well as, or perhaps evenbetter than, the specified factory prefabricated unit, but thatthere was no satisfactory way of testing the locally fabricat-ed rack before putting it to use, and in the event it failed toperform properly there was no recourse, whereas the factoryfabricated unit was warranted and, if it failed to perform inaccordance with its ratings, the factory would correct thedifficulty with the unit or provide another that would per-form in accordance with the ratings.1919 Joseph Maroun, called byRespondent as an expert witness,testified insubstance thatthe onlyfunction of the filter rack wasto holdthe filter, andso long as air did notbypassthe filterthe rack playedno part in the efficiencyof the unit, that he knew of noway that the factorycould test the efficiencyof a unit because the racks must be altered on the jobsite to be accommodat-In support of his contention that the Union's activity wasnot directed at the preservation of work for its members, butrather at promoting a campaign to boycott products thatdid not bear the label of its international Union, the Gener-alCounsel cites and relies upon certain provisions of theInternational's constitution. The General Counsel points toSection 10 thereof which makes it "the obligation and re-sponsibility" of every local union and every member of theInternational tocomplywith the provisions of said consti-tution, and torefrain from any conduct which interferes with the per-formance by the Association or its subordinate units ... from any conduct which defeats or is designed todefeat or subvert the lawfully declared and establishedpolicies and objectives of this Association ....Article 23, Section 1, of the constitution provides for thedesign and issuance of a union label with markings that thelocal unions to whom it is distributed may identify. Section4 of the same Article strictly limits the use of the label to:union-made products, manufactured, assembledand fabricated by none but good standing members ofa local union affiliated with this International Associa-tion and all members must recognize such union label.No localunionlabel of this Association shall be appliedto any sheet metal work that has not been so manu ac-turecassembled and fabricated[emphasis supplied].Section 7 of the same Article requires every local union to:. urge and encourage the use of union labels on allstrictly union-made sheet metal products, and shallurge and educate the public to demand the union labelas a guarantee of first class workmanship performed byunion labor.And finally Article 24, Section 1, provides that no enterpriseshall be considered "a union sheet metal shop" or "a unionsheet metal business," unless:. the owners sign and remain parties to an agree-ment with the local union of this Association in whosejurisdiction such shop or business is located.18Union'sDefenseofWork PreservationAlthough Respondent argues that at no time material didit induce or encourage any employee to refuse to handle thefilter units, or threaten,coerce, or restrain any person, whichalone would preclude a finding that Section 8(b)(4)(B) of theAct was violated,it argues also that the facts fail to establishthat it had the proscribed cease doing business object, be-cause under the Supreme Court's holding inNational Wood-work Manufacturers Association v. N.L.R.B.,386 U.S. 612,its sole object was to preserve work for its members whichthey had traditionally performed.In support of this argu-ment Respondent relies in part upon Article II of the con-tract,which provides:Section 1. No Employer shall subcontract or assignany of the work described herein which is to be per-formed at ajobsite to any contractor,subcontractor orother person or party who fails to agree in writing tocomply with the limitations,those relating to unionsecurity,rates of pay and working conditions, hiringand other matters covered hereby for the duration ofthe project.Section 2.Subject to other applicable provisions of18Although afforded an opportunity to show that the constitutional provi-sions should not be interpreted as theGeneral Counselcontends,Respon-dent did notsubmit such testimony. SHEETMETALWORKERS,LOCAL 22365CONTENTIONS AND CONCLUSIONS1.The Parkway, Palmetto, Lutheran Medical,and Airport jobs(a)Upon consideration of the entire record, I find andconclude that Respondent's conduct constituted the induce-ment and encouragementof the employees of the sheetmetal contractors involved on thesejobs which is proscribedby Section 8(b) (4)(i) of the Act. I reach this conclusion forthe following reasons:(i)At the Parkway job Valdestri told Union Air ManagerEden in the presence of its member, Hanshaw, employed byUnion Air, that the men would not install products that didnot carry the union label.(ii)On the Palmetto job, Valdestri told Eden that, whilehe (Valdestri) was away from the office, some of the menon the Palmetto job had called Union Manager Strong toask if they should handle the Cambridge units that did notbear union labels, and that Strong, not knowing of the set-tlement made on the Parkway job, instructed the men notto accept or handle them.(iii)Although Valdestri claims that he told the employeeson the Parkway job to install the units whether they had alabel or not, and that if need be the Union would file agrievance, but that the men persisted in their refusal tohandle nonlabeled products, telling Valdestri to "go tohell," it is significantto note that,as soon asUnion Air paidthemoney which Valdestri claimed was due, the menpromptly installed the units notwithstanding the fact thatthe basis for their refusal to handle-the absence of unionlabels-still existed.Where union members simultaneouslyrefuse to perform services for a stated reason, and afterobjections voiced by their union have been satisfied, suchmembers abandon their refusal to perform services withoutthe basis for their initial refusal being satisfied, it is reason-able to infer, as I do, that their union ratified if it did notauthorize the initial refusal to handle, and is therefore re-sponsible for such initial refusal to perform services.Cf.LosAngeles Building and Construction Trades AFL et al.,105NLRB 868, 872. Moreover, the events of this incident followthe same plan or pattern which Respondent followed inincidents heretofore and hereafter referred to, and with re-spect to which direct evidence of inducement exists.(iv)Under the circumstances of this case, I must and dofind and conclude that the conversation between UnionAgent Tucker and United employee Frederick, wherein thelatter wastold that therewas aproblem with the Continen-tal units that had not been straightened out, constituted theinducement or encouragement proscribed by Section8(b)(4)(i) of the Act. Tucker must have known that what hetold Frederick would be communicated by the latter to hisfellow employees on the job, and if not an outright order torefuse to handle Continental products was at the very leastan attempt to influence or persuade them not to do so. Thisis sufficient to constitute inducement or encouragement.International Brotherhood of Electrical Workers, Local 501 v.N. L. R. B.,341 U.S. 694,701-702.ed and connected to the ducts;that factories guarantee only the efficiencyof the filter,never that of the rack,except that it will hold the filter and forstructural defects, and that the sheet metal shop can do that just as well; thatif the unit is properly installed and sealed against air leaks the air must flowthrough the filter,and perform properly; and that the only reason that occursto him for an architect or engineer to specify a factory prefabricated ratherthan a unit locally fabricated is that the latter is more expensive.In the viewI take of this case it is unnecessary to decide whether the testimony ofMitchell or Maroun is the more accurate.(v)Although there is no direct testimony that the threeemployees involved in the Airport incident did in fact tele-phone the union hall and receive instructions what theyshould do with respect to Cambridge units, the fact that theyreturned to the truck and accepted the boxes in which thefilterportions of the units were packed, but declined toaccept the rack portion of the units, fitting so precisely intothe Union's pattern of conduct, as herein found, as to makeit reasonable to infer, as I do, that the United employees atthis job did telephone the union hall for advice, and thattheir action in accepting art and rejecting part of the ship-ment was in strict accordance with to advice they receivedfrom the Union. That such action on the part of the Unionconstituted the proscribed inducement and encouragementis clear,as I have heretofore indicated.(vi) As heretofore foundBallas,Respondent's steward attheUnited shop, telephoned UnionBusinessManagerStrong, telling the latter about the presence of Continentaland Cambridge units that did not have union labels, andasking whether they were union made or not, and thatStrong told Ballas he would look into the matter and let himknow, but did never did so. Strong's extended failure torespond toBallas' inquiry was but another way of tellinghim that the Continental and Cambridge units were, in theUnion's view, "hot" and should not be handled, and Strongsubsequently reiteratedthe same messagewhen he toldUnited President Keen, in the presence of Ballas and ShopForeman Ronzo, that United could use theunits inquestiononly if it would pay approximately $1,750 for divisionamong themen or as acontribution to a charity, that sumbeing the estimated difference between what the Unitedemployees would have earned had they fabricated the unitsunder Respondent'swage scaleand the wage scale at whichthe Cambridge and the Continental employees were paid.The "message" Strong thus conveyedto Ballas, and throughhim to the other employees of United, I likewise find to bethe inducement or encouragement proscribed by Section8(b)(4)(i).(b) I also find and conclude that Respondent threatened,coerced, and restrained Union Air and United, by the fol-lowing:(i) The inducement and encouragement above found hav-ing caused employees of Union Air and United to refuse inthe course of their employment to perform services for theirrespective employees, said conduct to that also constitutedrestrainsand coercion of said employers.Ralph H. McClain,et at,158 NLRB 1101, 1106.(ii)Valdestri's statementto Eden,general manager ofUnion Air, and Strong's statement to United PresidentKeen that Respondent'smemberswould not handle or in-stall filter racks that did not bear the union label.CincinnatiSheet Metal & Roofing Company, A/K/A Ajax Company, 174NLRB No. 22.(iii)Filing the charges on February 9, 1971, pursuant tothe grievance procedure of the contract, alleging thatUnited violated Article II, Section 2, and Article VIII, Sec-tion II, of the contract because it purchased filter racks fromContinental and Cambridge.Because Ifind and conclude,as hereafter set forth, that Respondent's object was second-ary in nature, and said grievance was filed in furtherance ofthat objective, it constituted the restraint and coercion pros-cribed by Section 8(bx4)(ii).CincinnatiSheet Metal & Roof-ing Company, A/K/A Ajax Company,174 NLRB No. 22,enfd. as modified 433 F.2d 1189 (C.A.D.C.);CincinnatiSheet Metal Rooting Company, A/K/A/Ajax Company, 174NLRB No. 125, enfd. 425 F.2d 730 (C.A. 6);East BayCounties Dry Cleaners Association,167 NLRB 45, 50-51. 66DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.TheCentex-WinstonBased on his contention that Gershowitz was the Union'ssteward on the Centex-Winston job, and that Respondentwas therefore responsible for his actions, the General Coun-sel argues that Section 8(b)(4)(i)and (ii)was violated by (1)the work stoppage that Gershowitz instigated, and (2) histhreat to Gelfand toengagein further work stoppages if thelatter attempted to use products which did not bear a unionlabel. However, in my view,it isunnecessary to consider theforegoing contentions of the General Counsel.Assumingwithout deciding that Respondent is not responsible forwhat Gershowitz did, it is clearly responsible for the con-duct of its business manager and,upon consideration of theentire record, I find and conclude that Strong threatened,restrained,and coerced Gelfand,within the meaning ofSection 8(bx4)(ii), by the following:1. Strong's statementsto both Lenny and Abraham Gel-fand that sheetmetal itemswhich the latter normally pur-chased from various supplies could no longer be used onGelfand's job because they did not have union labels onthem, and if Gelfand persisted in using sheet metal productswhich did not bear the union label, any job they workedwould be picketed and a work stoppage would result.2. Strong's statements to Abraham Gelfand that he wouldcontinue to pressure the latter,would continue to file griev-ances againsthim, and would do what he could to put himout of business,as well as the filing of the grievance againstthe latter on October 28, 1970. All of these, I find andconclude, were threats of economic action against Gelfandunlessthe latter succumbed to the Union's demand thatGelfandceaseusing the goods of any producer whose prod-ucts did not bear what Respondent regarded as the properlabel and constituted the threats,restraint,and coercionproscribed by Section 8(bX4)(ii) of the Act.The ObjectHaving reached the conclusion that Respondent engagedin conduct proscribed by Section8(b)(4)(ii)and (ii) of theAct, it becomes necessary to determine whether that con-duct had the cease doing business object roscribed bySection 8(b)(4)(B), as the General Counse?contends, orwhether, as Respondent contends,its activity was directedsolely at protecting and preserving the work opportunitiesof its employee members.InNational Woodwork Manufacturers Association v. N.L.R.B.,386U.S. 612,the SupremeCourt heldthat neitherSection 8(e) nor Section 8(bX(4XB)of the Act has any apphcation to union conduct or contractual provisions whichhave as theirsolepurpose the protection of the economicinterests of employees by preserving their unit work. On theother hand,the Court made it clear that both sections of theAct apply where a contractural provision,or a union's con-duct,indicates that its purpose is"to satisfy union objectiveselsewhere"(id.at644). Todetermine whether the contrac-tualprovision,or particular conduct,falls on one side ofthe line or the other,"The touchstone is whether [theUnion's conduct]is addressed to the labor relations of thecontracting employervis-a-vishis own employees" (386 U.S.645), or as stated somewhat differentlyby the Court ofAppeals for the District of Columbia inOrange Belt DistrictCouncil o PaintersNo. 48, AFL-CIO v. N.L.R.B.,328 F.2d534, citewith approvalby theSupreme Court inNationalWoodworkv.N.L.R.B.,386 U.S. at 645,fn. 40:. the test as whether the clauses [or conduct] are"germane to the economic integriofthe principalwork unit,"and seek "to protect and preserve the workand standards[the Union]has bargained for," or in-stead"extend beyond the [contracting]employer andare aimed really at the union's difference with anotheremployer." [328 F.2d at 538.]App 14the facts of the instant case to the above-statedprinciples, I am convinced, and therefore find and con-clude, that Respondent was not motivated by the protectionof work for its members or the protection of the work stan-dards for which it bargained,but rather by the fact that itwanted to prevent the use of products that did not bear thelabel of International Sheet Metal Association.Iam per-suaded to this conclusion by the fact,as I have found, thatStrong told Keen and Gelfand that Respondent'smemberswould not install products that did not bear the label of theInternational Union,and Valdestri not only told Eden thesame thing,but added that, though Eden was free to pur-chase rather than fabricate filter units,he had to purchasethose which bore the proper union label. Assuming that theUnion could have validly refused to handle the productshere involved in order to preserve or recapture for its mem-bers work they traditionally performed,Respondent did notbase its refusal on that ground.Instead,asI have found, itbased its refusal on the ground that the products did nothave a proper union label. In doing so Respondent was notaddressing itself to the labor relations of Gelfand, UnionAir, and United,vis-a-vistheir own employees respectively,but rather to satisfy union objectives elsewhere,namely thelabor relations of the manufacturers of the unlabeled prod-ucts, and hence its conduct was unlawful.A. S. Abel Compa-ny,183NLRB No. 99.In this posture, what this casepresents is the typical product boycott where the employeesof A are directed by their union not to handle productsproduced by B, not because of A's labor policies,but be-cause B is following labor practices to which the Unionobjects,and seeks to force B to abandon.In that sense theunion'sdispute would be with B, and its activity directedagainst A is secondary in nature-one in which A not onlylacks any interest,but has no power to correct except byceasing to use B's product.That such action on the part ofRespondent violated Section 8(b)(4)(i) and(ii)(B) of the Actis settled.N.L.R.B.v.Washington-Oregon Shingle Weavers'District Council, etc.,211 F.2d 149(C.A. 9).Having found and concluded that Respondent's pressureon Gelfand was secondary in character,if follows that Arti-cle II,Section 2,and Article VIII,Section 2, of the contractbetween Respondent and Gelfand,set forth above, wereapplied and sought to be enforced by Respondent in amanner which violates Section 8(e) of the Act.I so find andconclude.Cincinnati Sheet Metal & Roofing Company, 174NLRB No. 22,enfd.as modified 433 F.2d 1189(C.A.D.C.);Cincinnati SheetMetal Roo /'inCompany,174 NLRB No.125, enfd.425 F.2d 730(C.A. 6). Inboth cases the identicalcontractural provisions involved in the instant case werefound violative of Section 8(e) because they were improper-ly implemented.20Upon the foregoing findings of fact and the entire recordin the case, I make the following:20 In view of the conclusions reached I find it unnecessary to consideranddo not decide(1)whether the Board's so-called right of control test (Seediscussionin A.S.Abel Company, supra,of the Board's decision in J.L.Simmons Company,Inc,178 NLRBNo. 54,and the cases cited at fn.,15),isapplicable to the instant case,or (2) whether,as the Intervenors andCharging Parties contend,the Continentaland Cambridgeunits were prod-ucts having such different characteristics as tobe beyondwhat Respondent'smembers have constructed in the past;or (3) whether Respondent's membershavethe abilityor technical knowledge to build such a product. Under thefacts of this case all of those questions are irrelevant to the issues which Iregard as dispositive of the case. SHEETMETALWORKERS,LOCAL 22367CONCLUSIONS OF LAW1.Union Air, United, Gelfand, Continental, and Cam-bridge are persons engaged in commerce and an industryaffecting commerce,within the meaning of Sections 2(1),(6), and (7) and 8(b)(4)(B) of the Act.2.Respondent is a labor organization within the meaningof Sections 2(5), 8(b)(4)(B), and 8(e) of the Act.3. By inducing and encouraging individuals employed byUnion Air and United to refuse in the course of their em-ployment to handle or work on the products of Continentalor Cambridge, and by threatening, coercing, and restrainingUnion Air, United, and Gelfand, with an object of forcingor requiring Union Air and United to cease using, handling,or otherwise dealing in the products of Continental andCambridge, or to cease doing business with Continental orCambridge, and forcing or requiring Gelfand to cease using,handling, or otherwise dealing in the roducts of East CoastSupply Company, Intercoastal, Inc., -Southern Metals, Inc.,and other producers of metal products not bearing a unionlabel, or to cease doing business with such persons, Respon-dent engaged in and is en aging in unfair labor practicesproscribed by Section 8(b)(4)(i) and (ii)(B) of the Act.4. By maintaining, enforcing, and giving effect to ArticleII, Section 2, and Article VIII, Section 2, of the StandardForm of Union Agreement, entered into by Respondentand Gelfand on or about May 21, 1970, Respondent enteredinto an agreement which, as administered by Respondent,requires Gelfand to cease and refrain from handling, using,or otherwise dealing in the products of East Coast SupplyCompany, Intercoastal, Inc., Southern Metals, Inc., andother producers of metal products not bearing a union label,or to cease doing business with such persons, and therebyengaged in and is engaging in unfair labor practices pros-cribed by Section 8(e) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6)and (7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices proscribed by Section 8(e) and 8(b)(4)(i) and(ii)(B) of the Act, it will be recommended that it be orderedto cease and desist therefrom, and to take certain affirma-tive action designed and found necessary to remedy theunfair labor practices found, and to effectuate the policiesof the Act. Although the contract between Respondent andFlorida East Coast Sheet Metal Contractors Association,Inc., and by which Union Air and United are bound, con-tains the identical provisions that are in the contract withGelfand, and which have been found to havebeen unlaw-fully implemented, I have not made a finding that the con-tract with the Association was unlawfully implemented soas to violateSection 8(e), even though the Union'spressureon Union Air and United took virtually the same form andhad the same object as the pressure on Gelfand. I have doneso chiefly for the reason that no 8(e) charge was filed andthe complaint contained no allegations in that regard so faras Union Air, United, or any other member of the Associa-tion is concerned. However, because the evidence doesshow the nature and object of Respondent's activity againstUnion Air and United, it is reasonable to infer that thereexists the likelihood that Respondent will extend its unlaw-ful activity to other employers, unless a broad order is is-sued, which I shall recommend, to prevent it from doing soas was done inCincinnati Sheet Metal & Roofing Company,174 NLRB No. 22, enfd. as modified 433 F. d 1189 (C.A.D.C.)[Recommended Order omitted from publication.]